UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
WINMAR, INC.,                  )
                               )
          Plaintiff,           )
                               )
     v.                        )    Civil Action No. 06-1307 (GK)
                               )
AL JAZEERA INTERNATIONAL,      )
                               )
          Defendant.           )
______________________________)


                          MEMORANDUM OPINION

     Third-party Plaintiff Winmar, Inc., a Washington, D.C.-based

construction firm, brings this claim for breach of contract and

unjust   enrichment    against   Third-party     Defendant     Al   Jazeera

International, a division of Al Jazeera Satellite Network, an

international   news   network   headquartered    in   Doha,   Qatar.1   Al

Jazeera International counter-claims against Winmar for breach of

contract, mistake, and unjust enrichment. This dispute arises out

of a 2005 contract between Al Jazeera and Winmar to construct a

state-of-the-art television studio and office space at 1627 K

Street, N.W., Washington, D.C. On June 30, 2010 through July 2,

2010, a bench trial was held in which eight witnesses testified.

Based on the testimony presented by those witnesses, the exhibits

admitted into evidence, the parties’ representations of what facts




     1
          On May 4, 2010, the Court granted the Motion for Summary
Judgment of the original Plaintiff in this case, Qatar National
Bank, against Winmar, Inc. [Dkt. No. 62].
were not in dispute, and the applicable caselaw, the Court makes

the following findings of fact and conclusions of law.

                            FINDINGS OF FACT

     1.   Third-party      Plaintiff     Winmar,        Inc.     (“Winmar”   or

“Plaintiff”) is a corporation organized under the laws of the

District of Columbia with its principal place of business located

in the District of Columbia. Defendant Al Jazeera International

(“Al Jazeera” or “Defendant”) is a division of Al Jazeera Satellite

Network, an entity organized under the laws of the Government of

the State of Qatar which has its principal place of business in

Doha, Qatar.

     2.    In 2005, Al Jazeera and Winmar entered into a contract

(“the   Contract”)   for   the   construction      of    a     state-of-the-art

television studio and office space on the fourth and seven floors

rented by Al Jazeera in a building located at 1627 K Street, N.W.,

Washington, D.C. (the “Project”). The Contract consisted of the

Standard Form of Agreement Between Owner and Contractor, AIA

Document A101-1997 (“Standard Form”) and AIA Document A201-1997

(“General Conditions”), as modified by the parties, as well as

other “Contract Documents,” including a one-page Monthly Cash Flow

Statement and a four-page Construction proposal dated September 16,

2005.

     3.    The Contract is governed by the laws of the District of

Columbia. Jurisdiction and venue in this district are proper both


                                   -2-
for   Winmar’s     claims   against     Al   Jazeera   and   Al    Jazeera’s

counterclaims against Winmar. Pursuant to § 4.6.2 of the General

Conditions of the Contract, Winmar and Al Jazeera have waived their

right to a jury trial.

      4.    Although the Contract was not executed until November 23,

2005, Winmar began work on the Project on October 16, 2005, and was

scheduled to reach substantial completion 136 days later,2 on March

1, 2006. For the duration of Winmar’s work on the Project, John J.

Kirlin,    Inc.,   a   Maryland-based   firm,   performed    the   Project’s

mechanical engineering work and Pel-Bern, Inc., also a Maryland-

based firm, performed the Project’s electrical work as Winmar’s

sub-contractors.

      5.    The    Project’s   architect     was   Janson    Design    Group

(“Architect”), a New York-based architecture firm. As the Project’s

Architect, and pursuant to § 4.2.1 of the General Conditions,

Janson Design Group acted as Al Jazeera’s representative throughout

the events discussed herein.

      6.    In September 2005, Winmar submitted the sole bid in

response to the Architect’s solicitation to perform construction

work on the Project. The bid included a project summary, as well as

specific line items derived from the set of plans received from the

Architect and the bids that Winmar received from sub-contractors.


      2
          Both parties inexplicably state that the period between
October 16, 2005 and March 1, 2006 includes 129 days. In fact, it
includes 136 days.

                                      -3-
Winmar bid to perform the Project for $2,351,615 under a lump-sum

contract. The amount bid did not include extra charges for any

change orders submitted by the Architect. On September 16, 2005, as

a part of its bid, Winmar included a one-page Monthly Cash Flow

Projection Sheet and a four-page Construction Proposal.

     7.   On October 4, 2005, Winmar sent a letter of intent to Al

Jazeera proposing “to furnish and install all necessary labor and

materials for the interior construction per the plans that have

been issued and the bid proposal that has been given and the scope

of work that is listed” for $2,351,615, plus a $365,135 premium

time contingency. On October 5, 2010, Gary Napier, the Al Jazeera

representative who oversaw the Project’s financing, approved and

acknowledged the letter of intent. Winmar began work on the Project

on October 16, 2005.

     8.   It was not until November 23, 2005, after over a month of

negotiations between Winmar and Al Jazeera, that the parties

executed the Contract.

     9.   Section 4.1 of the Standard Form provides that “[t]he

Owner shall pay the Contractor the Contract Sum in current funds

for the Contractor’s performance of the Contract. The Contract Sum

shall be two million three hundred fifty one thousand six hundred

fifteen   dollars   ($2,351,615.00),   subject   to   additions   and

deductions as provided in the Contract Documents.” This Contract

Sum did not include any change orders.


                                -4-
     10.   The Contract Documents incorporated into the Contract

included in part (1) the Monthly Cash Flow Projection Sheet with a

base contract amount of $2,351,615, revised at the time of the

Contract’s execution to include an additional $522,1353 for the

Architect’s October 11, 2005 Change Orders (Number 1, to furnish

and install a Multistak Chiller and Number 2, for premium time),

for a total contract amount of $2,873,750, and (2) the Construction

Proposal, which allocated the base contract amount of $2,351,615

across categories of work.

     11.   On November 23, 2005, when the Contract was signed, the

parties agreed to a total contract amount of $2,873,750, subject to

any further additions and/or reductions resulting from additional

change orders submitted by the Architect. The Contract is a fixed

price or lump sum contract, and therefore the total Contract amount

is not subject to any adjustment on the basis of the costs incurred

by Winmar in performing the work.

     12.   The   Contract   required    Al   Jazeera   to   make   progress

payments on the total Contract amount throughout the period of

Winmar’s work.4 These progress payments were essential to assure an


     3
          The Monthly Cash Flow Projection Sheet incorrectly states
the total amount for change orders #1 and #2 when it states that it
“represents the projected schedule of payments per the base
contract amount ($2,351,615.00) plus the change orders #1 & #2
($522,145.00) for a grand total of $2,873,750.” The correct total
for change orders #1 and #2 is $522,135. See JE 1 at 1-62.
     4
           Section 5.1.1 of the Standard Form states that “[b]ased
                                                    (continued...)

                                  -5-
adequate cash flow for the Project, since Winmar was often required

to make advance deposits, large purchases for both custom-made and

standard equipment and other pre-orders, and payments to sub-

contractors.

     13.   Article 5 of the Standard Form sets forth the procedures

for making the progress payments: specifically, Al Jazeera agreed

to deposit the amounts provided on the Monthly Cash Flow Projection

Sheet into an escrow account5 no later than the last day of the

month preceding the month in which the work was to be performed.

Section 5.1.2.4 of the Standard Form provides that any failure by

Al Jazeera to deposit the amounts listed on the Monthly Cash Flow

Projection Sheet constitutes a “material breach” of the Contract,

giving Winmar the right to immediately suspend or terminate work

after one day’s notice to Al Jazeera.




4
 (...continued)
upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect,
the Owner shall make progress payments on account of the Contract
Sum to the Contractor . . . .”
     5
          The parties were unable to establish a traditional escrow
account because Al Jazeera was not a licensed business in the
District of Columbia at that time. As an alternative, Winmar
created a “holding” account with Citibank which could receive funds
wired by Al Jazeera. No funds that were wired by Al Jazeera were
transferred out of the Citibank account into Winmar’s operating
account at BB&T Bank until the Architect certified the related
Payment Applications. Al Jazeera raised no objections to this
alternative arrangement, either during performance of the Contract
or at trial.

                                -6-
      14.    In    order    to   actually        receive   payments,         Winmar    was

required to submit an Application and Certification for Payment

(“Payment Application”) to the Architect certifying that current

payment is due for the work covered in the Payment Application.

Section 5.1.5 of the Standard Form of the Contract states that

“Applications       for     Payment    shall      indicate    the    percentage         of

completion of each portion of the Work as of the end of the period

covered by        the    Application    for      Payment.”   Under      §    5.1.6,    the

Applications for Payment shall be computed by taking “that portion

of   the    Contract      Sum   properly    allocable      to completed         Work   as

determined by multiplying the percentage completion of each portion

of the Work by the share of the Contract Sum allocated to that

portion of the Work in the schedule of values, less retainage [of

5%] [plus] “that portion of the Contract Sum properly allocable to

materials and equipment delivered and suitably stored at the site

for subsequent incorporation in the completed construction . . . .”

      15.    Section 4.2.5 of the General Conditions states that

“[b]ased     on    the    Architect’s      evaluations       of   the       Contractor’s

Applications for Payment, the Architect will review and certify the

amounts due the Contractor and will issue Certificates for Payment

in such amounts.” Within seven days of receipt of Winmar’s Payment

Application, the Architect was obligated under § 9.4.1 of the

General Conditions to either issue a Certificate for Payment to Al

Jazeera, with a copy to Winmar, for such amount as the Architect


                                           -7-
determined was properly due, or notify Al Jazeera and Winmar in

writing of the Architect’s reasons for withholding certification.

After the Architect certified a Payment Application, the funds

deposited in the escrow account by Al Jazeera were to be released

to Winmar within three calendar days.

     16.   Section 9.4.2 of the General Conditions states that the

Architect’s certification “constitute[s] a representation by the

Architect to the Owner, based on the Architect’s evaluation of the

Work and the data comprising the Application for Payment, that the

Work has progressed to the point indicated and that, to the best of

the Architect’s knowledge, information and belief, the quality of

the Work is in accordance with the Contract Documents.”

     17.   On October 20, 2005, the Architect certified that an

initial deposit of $645,164, an amount which was required under §

5.1.2.1 of the Standard Form, should be paid into the escrow

account by Al Jazeera.6 Al Jazeera submitted the deposit in full

one week later, on October 27, 2005.

     18.   Beginning   on   October   20,   2005,   Winmar,   through   its

President, Edwin Villegas, also submitted a series of Payment

Applications for amounts due for work executed which were not

covered by the $645,164 deposit. Specifically:


     6
          Section 5.1.2.1 of the Standard Form actually requires an
initial deposit of $645,161, not $645,164, upon execution of the
Contract. However, the Architect certified that an initial deposit
of $645,164 was due, and Al Jazeera paid that amount. The parties
offered no explanation for this discrepancy.

                                  -8-
     •     On October 20, 2005, Winmar submitted Payment Application
           Number 2,7 claiming it was due $474,677, and Payment
           Application Number 2b, claiming an additional $115,872,
           for work done in the period ending October 31, 2005;

     •     On   November  21,   2005, Winmar submitted     Payment
           Application Number 3, claiming it was due $775,913, for
           work done in the month of November 2005; and

     •     On December 7, 2005, Winmar submitted Payment Application
           Number 1, claiming it was due $471,678, for work done on
           change orders for the period ending December 7, 2005.

     19.   Thus, by December 2005 Winmar had submitted Payment

Applications claiming a total of $2,483,304 for work executed.

After taking into consideration the $645,164 initial deposit paid

by Al Jazeera, the total outstanding amount that Winmar claimed it

was owed by Al Jazeera for work completed in December 2005 was

$1,838,140.

     20.   All of the Payment Applications were based on Winmar’s

certification that the amount due represented the “total completed

and stored to date,” minus a ten percent retainage fee for Payment

Application Numbers 2, 2b, and 3 and a zero percent retainage fee

for Payment Application Number 1.



     7
          On October 20, 2005, Christopher Condon, Vice President
of Winmar, certified a separate Payment Application Number 2,
claiming Winmar was due $599,103 for the period ending October 31,
2005. Although the Architect certified this version of Payment
Application Number 2 on November 30, 2005, Winmar now admits it is
due only the lesser amount claimed in the version submitted by
Villegas, $474,677, which the Architect certified on December 7,
2005. In addition, Condon admitted at trial that his version of
Payment Application Number 2 was prepared incorrectly. The Court
will consider only Villegas’s submission of Payment Application
Number 2.

                                -9-
     21.   The amounts claimed in Winmar’s Payment Applications were

calculated based on the Monthly Cash Flow Projection Sheet. For

example,   the    amounts   claimed    for    the    months    of   October     and

November--$590,549 and $775,913, respectively--match the projected

amounts listed on the Monthly Cash Flow Projection Sheet. Those

projected monthly amounts were based on an estimate that 70% of the

construction work on the Project would be completed by the end of

November 2005. Winmar submitted its Payment Applications before the

end of the month in which they were due. The amounts claimed by

Winmar were projections of the work forecast to be completed by the

end of the month in which the Payment Application was submitted.

However,   Winmar    claims   that    the    work    estimated      was   in   fact

completed at the end of the payment period.

     22.   On December 7, 2005, the Architect’s project manager,

Francisco Tsai, certified Payment Applications Numbers 1, 2, 2b,

and 3 for the amounts claimed by Winmar. Tsai was given specific

information      about   Winmar’s     progress      on   the   Project     before

certifying    Winmar’s    Payment    Applications.       For   example,    Steven

Nease, who was employed by Al Jazeera as a consultant to manage the

day-to-day progress of the Project from September 2005 through

February 2006, met daily with Winmar and was on the construction

site every day, usually from 8:00 a.m. until 8:00 p.m., to observe

and report on progress. Nease worked regularly with Tsai to confirm

that work was done before the Payment Applications were certified.


                                      -10-
In addition, Tsai performed walk-throughs of the work site in order

to decide what payments should be certified for Winmar.

     23.   On December 12, 2005, Al Jazeera wired $474,677 for the

certified Payment Application Number 2 to Winmar, reducing the

total amount due from $1,838,140 to $1,363,463.

     24.   Al Jazeera made no other payments to Winmar. The total

amount paid by Al Jazeera was therefore $1,119,841.

     25.   On December 22, 2005, Christopher Condon, Vice President

of Winmar, sent Al Jazeera a Notice of Default and Direction to

Cure stating that Al Jazeera was in material breach of the Contract

for failure to pay the remaining amount owed, as certified by the

Architect, of $1,363,463.

     26.   Later that month, Al Jazeera engaged Mark G. Anderson

Consultants,   a   Washington,   D.C.-based   design   and   construction

consulting firm, as Construction Manager on the Project in order to

resolve the disputed billing issues, to determine if Winmar was

over-billing, and to speed up completion of the Project. By letter

and Proposed Construction Management Agreement dated December 29,

2005, Kris Collins of Mark G. Anderson Consultants represented to

Al Jazeera that he believed Winmar to have completed at least fifty

to sixty percent of the work on the Project.

     27.   On January 4, 2006, after not having received any further

payment from Al Jazeera or response to its Notice of Default,

Winmar informed Al Jazeera that it was suspending performance of


                                  -11-
the Contract pursuant to § 5.1.2.4 of the Standard Form because it

had not    been   paid   those amounts   certified   by   the   Architect.

Winmar’s letter stated that, “[i]f AJI can provide Winmar with all

amounts owed under the contract amounting to $1,363,463 by Friday,

January 6, 2006, Winmar may decide not to assess the $3,500 [per

day] amount against AJI” to which it was entitled under § 5.1.2.4.8

     28.   One day later, on January 5, 2006, in a letter to Winmar,

the Architect rescinded his certification of Payment Application

Numbers 1, 2b, and 3, which encompassed the total amount of

$1,363,463. The Architect stated that the certifications had been

made in error, and were being withdrawn due to “a number of

discrepancies in the . . . Application documents, as well as the

lack of appropriate supporting documentation.”

     29.   On January 6, 2006, the Architect wrote a second letter

to Condon which clarified the discrepancies and documentation

needed in order to “re-certify” the rescinded certifications:

     (1)   Partial    lien    releases    for    Winmar, all
           subcontractors and suppliers, indicating initial
           contract amounts, showing payments to date, and
           showing payments pending for work in place. Such
           lien releases should be on [sic] a form acceptable
           to AJI. Please submit your form of lien release to
           our owner’s representative, Mark G. Anderson
           Consultants, with copy to our firm.



     8
          Section 5.1.2.4 of the Standard Form states that a
Contractor’s suspension of services for the Owner’s failure to
deposit progress payments “shall be a minimum of five (5) days and
$three [sic] thousand five hundred dollars ($3500) per day over
seven (7) calendar days.”

                                  -12-
     (2)   Evidence in the form of purchase orders and
           delivery dates for long lead time equipment
           (generators, chillers, air handling equipment,
           electrical gear) indicating receipt of deposits.
           Previous evidence from the subcontractor is not
           acceptable - it needs to be from the manufacturer,
           showing that the equipment has been ordered. Also,
           an appropriate value for the released equipment
           needs to be agreed to, prior to releasing funds.
           Winmar has not provided the value of this
           equipment, from review of our available documents.

     (3)   Backup for the overtime expenditure to date,
           including a calculation of how the premium time
           rates are calculated. Provide backup indicating
           what subcontractors have billed, along with self-
           performed work. We would expect time sheets, and
           the superintendent’s daily reports indicating man
           power levels by trade.

     (4)   Correction of Winmar’s Requisitions, which contains
           [sic] mathematical errors, and billings in excess
           of approved change order amounts.

     (5)   Provide full back up for change order numbers 6A,
           6C and 10.

     (6)   Previously submitted subcontractor backup for
           change orders does not provide adequate information
           for review / verification. Provide further backup
           for   all   change   orders,   including   material
           breakdown, rates, markups, fees, and other charges,
           with   a  breakdown   by   subcontractor,   general
           conditions and fees.

     30.   The items listed in the Architect’s letter of January 6,

2006, were based on the recommendations made by Kris Collins of

Mark G. Anderson Consultants in a January 6, 2006 letter to the

Architect. These requests were recommended by Collins based on his

view that § 5.1.6 of the Standard Form “requir[es] payment for 1)

costs of actual work in place, and 2) appropriate advance funding

for actual equipment and/or materials that have been ordered.” In

                               -13-
his letter to the Architect, Collins also stated his view that,

under the Contract, the Monthly Cash Flow Projection Sheet “is not

in fact a payment schedule for direct payments to Winmar, but an

escrow-funding vehicle.”

     31.    Winmar refused to provide the documentation requested by

the Architect, believing that it was not obligated to do so under

the Contract.

     32.    On January 11, 2006, a meeting was held between Villegas

and Condon of Winmar, Collins and Mark G. Anderson of Mark G.

Anderson Consultants, and Clive Brady of Al Jazeera. Counsel for

Winmar and Al Jazeera were also present.

     33.    The parties disagree about the purpose of the January 11,

2006,    meeting   and   whether   it   was   held   for   the   purpose   of

“settlement discussions.” In fact, no agreement was ever reached

between Winmar and Al Jazeera at that meeting as to the amounts due

Winmar for work completed, or as to the percent of progress

completed in each category of work.9


     9
          Condon testified that the parties reached agreement as to
the percentage of work completed for each line item in the
Construction Proposal and for the change orders. However, it became
clear through Villegas’s testimony that any “agreement”, if one
occurred, could only have been between Condon of Winmar and Mark G.
Anderson of Mark G. Anderson Consultants, with whom progress on
individual line items was discussed. See JE 28. Since Anderson did
not have the authority to make a binding agreement on behalf of Al
Jazeera with Winmar, as Villegas acknowledged in his testimony, no
agreement could have been formed. Thus, Villegas’s testimony that
an agreement had been reached was an overly optimistic
interpretation of the January 11, 2006 meeting, albeit an
                                                     (continued...)

                                   -14-
      34.   At   the     end   of   the   meeting, counsel           for    Al   Jazeera

informed counsel for Winmar that Al Jazeera would be terminating

the   Contract     for     convenience      under       §     14.4   of    the   General

Conditions,      and     followed    up    with     a       letter   confirming     that

termination on January 12, 2006.

      35.   In an effort to recoup some of the money Winmar claimed

it was due, Winmar subsequently submitted two revised Payment

Applications that substantially reduced the amounts previously

claimed.

      36.   First, on January 18, 2006, Winmar submitted a revised

version of Payment Application Number 3, described as “Final

Closeout,” claiming $653,449, rather than the total amount of

$1,363,463 claimed in Winmar’s earlier Payment Applications, for

the entire period of Winmar’s work ending January 11, 2006. Winmar

prepared this submission on the basis of the figures Villegas

believed that Chris Condon and Mark G. Anderson had agreed to at

the January 11, 2006 meeting.

      37.   This revised Payment Application was submitted to Mark G.

Anderson Consultants. Kris Collins responded by fax, dated January

23, 2006, that the Architect had the sole authority to certify

invoices. He also indicated that he had forwarded the revised



9
 (...continued)
understandable one considering the probable confusion resulting
from discussion among multiple individuals of hotly contested
facts.

                                          -15-
Payment Application to the Architect, who, on January 19, 2006

refused to certify it in the absence of documentation.

     38.    On January 23, 2006, Winmar submitted, through counsel,

a second revised version of Payment Application Number 3, claiming

$355,297 due for the period ending January 11, 2006. Winmar’s

President calculated this amount as follows: he started with the

first revised version of Payment Application Number 3, which

claimed $653,449, and then subtracted approximately $300,000 on the

basis that he would have had to spend that amount if the dispute

had to be litigated.

     39.    The second revised submission was sent to a number of

people on the Project, but no response was made.

     40.    On or about January 30, 2006, Al Jazeera’s bank, Qatar

National Bank (“QNB”), erroneously transferred $474,677 to Winmar’s

holding account in response to Al Jazeera’s request to confirm that

its December 12, 2005 payment of that amount had been made.10

     41.    Winmar used the funds received as a result of QNB’s

erroneous   transfer   to   pay   all   its   sub-contractors   for   work



     10
          This erroneous transfer was the subject of the dispute
between QNB and Winmar in the original Complaint [Dkt. No. 1]. On
May 4, 2010, this Court granted QNB’s Motion for Entry of Final
Judgment, entering summary judgment for QNB in the amount of
$474,677 plus prejudgment interest under D.C. Code § 15-108 in the
amount of $102,764.32 for the period between February 8, 2006 and
September 18, 2009, plus $78.03 for each additional day after
September 18, 2009 that the judgment remains not paid in full. On
June 15, 2010, Winmar’s Motion to Stay Enforcement of the May 4,
2010 Judgment was denied [Dkt. No. 62].

                                   -16-
performed and all other outstanding bills related to its work on

the Project.

     42.      On February 3, 2006, Al Jazeera informed Winmar that,

according      to    its    calculations,     it    had     overpaid     Winmar   by

approximately $200,000, apart from the $474,677 erroneous transfer

by QNB. Al Jazeera accordingly submitted a formal claim on February

24, 2006 to the Architect, with notice to Winmar, for refund of the

overpaid amounts. Winmar replied, through counsel, that it “[was]

unaware until [Al Jazeera’s February 24, 2006] letter was received

that any wire had been accomplished on January 31, 2006.”

     43.      On March 9, 2006, Winmar tendered to Al Jazeera a check

in the amount of $119,380--the difference between the $355,297

claimed in Winmar’s second revised Payment Application Number 3 and

the erroneous $474,677 payment it had received from QNB.

     44.      On March 20, 2006, the Architect ruled on Al Jazeera’s

claim   for    $200,000.      The   Architect      stated    that   he    rescinded

certification of Payment Applications Numbers 1, 2b, and 3 because

they were certified in error, given his interpretation of the

Contract, the lack of supporting documentation from Winmar, and

inconsistencies in invoices submitted by Winmar. The Architect then

ruled   that    he    was    rescinding     his    certification       of   Payment

Application Number 2 for $474,677, which Al Jazeera had paid, for

lack of appropriate documentation. The Architect further ruled

that, “[p]ursuant to Section 4.3 and 4.4 of the General Conditions


                                       -17-
and based on the services performed by Winmar prior to Al Jazeera

International’s       termination   of   the    Contract,     Winmar   has   been

overpaid by the amount of $855,976 and Al Jazeera International is

due a refund in that amount less that portion of the overhead and

fee for which Winmar may be entitled as a result of Al Jazeera

International’s termination of the Contract.”

       45.    By letter dated March 21, 2006, to Chris Condon of

Winmar,      the   Architect   rescinded    his   certification     of   Payment

Application Number 2 “for change order No. 1 and No. 2 in the

amount of $157,000 and $225,000 respectively until such time as

they   can    be   corrected   or   otherwise     supported    by   appropriate

documentation sufficient to warrant them being certified.”

       46.    The Architect justified his rescissions on the lack of

documentation from Winmar. At no time did he state that his

decision to rescind certification of any of Winmar’s Payment

Applications was based, in whole or in part, on the seven reasons

for which rescission is permitted under § 9.5.1 of the Contract.

       47.    Section 14.4.3 of the General Conditions states that

“[i]n case of such termination for the Owner’s convenience, the

Contractor shall be entitled to receive payment for Work executed,

and costs incurred by reason of such termination, along with

reasonable overhead and profit on the Work not executed.” In

addition, § 7.2 of the Standard Form provides that “[p]ayments due




                                     -18-
and unpaid under the Contract shall bear interest from the date

payment is due at [12% per annum]. . . .”

     48.   Winmar claims it is owed $1,790,096 plus $966,654 in

interest,11 for a total of $2,756,750. See Ex. A to Winmar’s Supp.

Post-Trial Brief. Winmar calculates the specific amounts owed by Al

Jazeera as follows: $2,690,832 owed for work executed,12 plus

$24,500 in suspension fees, plus $75,222 in overhead and profit on

work not executed, minus the $1,119,838 paid by Al Jazeera,13 plus

the $119,380 refund paid by Winmar, which equals $1,790,096.

     11
          Winmar claims both pre-judgment and post-judgment
interest. In addition, Winmar’s claim for $966,654 in pre-judgment
interest is limited to the period from January 2006 through July
19, 2010, when it submitted its calculation of damages.
     12
          The Court calculated this subtotal by adding the figures
listed in the column titled “WM Earned to Termination” for all Base
Bid Line Items and all Change Orders in Exhibit A to Winmar’s
Supplemental Post-Trial Brief. Winmar claims this entire amount in
Exhibit A as the amount it earned prior to termination. However,
Winmar erred by including 100% of the overhead and fee portions for
Change Order Nos. 4, 5, 6A, 6B, 6C, 7, 8, and 10 in this category,
as portions of this work remained unfinished at the time of Al
Jazeera’s termination on January 11, 2006. The Court accounts for
this error in its discussion of the amounts owed to Winmar. See
infra n.33.
     13
          It should be noted that the parties’ undisputed total
amount that Al Jazeera paid Winmar, $1,119,838, does not equal the
sum of the two payments Al Jazeera actually made. Rather, the
$645,164 initial deposit and $474,677 payment for Payment
Application No. 2 equal $1,119,841. Because the parties do not
dispute the three-dollar difference, the Court accepts the
undisputed $1,119,838 figure.
     In addition, Winmar lists the “Amount pd to Winmar” as
$1,000,458 on Exhibit A to its Supplemental Post-Trial Brief. For
the sake of consistency and clarity, the Court has broken this
amount out into the separate $1,119,838 in payments made by Al
Jazeera and the $119,380 refund paid by Winmar, the difference of
which is $1,000,458.

                               -19-
     49.   Al Jazeera claims it is owed $262,146.50 by Winmar. Al

Jazeera calculates the amount it is owed by Winmar as follows: the

$1,119,838 paid to Winmar under the Contract, minus the $119,380

refund paid by Winmar, minus $713,811.50 due to Winmar under the

Contract for work performed,14 minus $24,500 in suspension fees,

which equals $262,146.50. Supp. Brief of Al Jazeera at 10-11.

     50.   Winmar and Al Jazeera agreed in the Joint Pretrial

Statement that Winmar is entitled to $24,500 in suspension fees

under Section 14.3.1 of the General Conditions; $9,500 for Line

Item No. 2 (Demolition); $0 for Line Item No. 9 (Equipment); $0 for

Line Item No. 10 (Third Party Inspections); and $17,927 for Line

Item No. 11 (Fire Protection). Winmar claims no costs incurred by

reason of Al Jazeera’s termination for convenience.

                        CONCLUSIONS OF LAW

     Winmar argues it is entitled to damages both under the common

law because Al Jazeera did materially breach the Contract when it

failed to deposit the progress payments into the escrow account, as

well as under § 14.4.3 of the General Conditions for Al Jazeera’s

termination for convenience. As an initial matter, the facts

established at trial make clear that Al Jazeera failed to deposit


     14
          Al Jazeera lists the amounts due to Winmar for work
performed as $672,604 for all Line Items under the base Contract,
and $41,207.50 for all Change Orders, which totals 713,811.50. See
Supp. Brief of Al Jazeera at 10-11. For the sake of consistency and
clarity, the Court has added these figures to calculate the total
amount Al Jazeera claims that Winmar is owed for work performed
under the Contract.

                               -20-
the funds required under Article 5 of the Standard Form into

Winmar’s holding account after the Architect certified the Payment

Applications. Section 5.1.2.4 of the Standard Form states that the

owner’s failure to make such progress payments constitutes a

material breach of the contract. Thus, Al Jazeera materially

breached the    Contract   when it     failed   to    make     those   progress

payments.

     Section 5.1.2.4 gave Winmar a right to respond to that breach

by immediately suspending or terminating the work with one day’s

notice. Section 14.1.1.3 of the General Conditions also gave Winmar

the right to terminate the Contract for Al Jazeera’s failure to

make timely payments with seven days’ notice. Winmar, in a good

faith attempt to resolve the matter, delayed suspension of its work

under § 5.1.2.4 until January 4, 2006. However, Winmar never gave

Al Jazeera notice of its intent to terminate the Contract for lack

of payment under § 14.1.1.3. As a result, the Contract was still in

effect when Al Jazeera terminated it for convenience under § 14.4.1

of the General Conditions on January 11, 2006.15

     The    issue   presented   is    therefore      whether    Al     Jazeera’s

termination for convenience supplants Winmar’s common law remedies


     15
           Winmar does not argue that Al Jazeera’s termination for
convenience is invalid because done in bad faith. See Krygoski
Const. Co., Inc. v. United States, 94 F.3d 1537, 1541 (Fed. Cir.
1996) (“When tainted by bad faith or an abuse of contracting
discretion, a termination for convenience causes a contract
breach.”).


                                     -21-
for Al Jazeera’s prior material breach, or whether Winmar may sue

for breach of contract even after Al Jazeera’s termination for

convenience. Termination for convenience clauses are typically

included in construction contracts in order to permit the party

receiving     services   to   “unilaterally    cancel    its   contractual

obligations and still avoid committing a breach of contract which

would expose it to damages.” 2 Philip L. Bruner and Patrick J.

O’Connor, Jr., Bruner & O’Connor on Construction Law § 5:270 (1st

ed.   2002)    (hereinafter   “Bruner     &   O’Connor   on    Construction

Law”)(emphasis added). In other words, the provision gives the

customer the power to cancel the contract without cause, an act

that would normally constitute a breach, while affording the

contractor some compensation but not a right to common law damages.

See id. However, there is no indication that the termination for

convenience clause is intended to permit a contracting party to

escape damages for its material breaches of the contract committed

prior to its termination for convenience.

      In fact, the parties’ Contract quite clearly states the

opposite. Section 13.4.1 of the General Conditions provides that

“[d]uties and obligations imposed by the Contract Documents and

rights and remedies available thereunder shall be in addition to

and not a limitation of duties, obligations, rights and remedies

otherwise imposed or available by law.” Under the common law,

“[e]very breach gives rise to a claim for damages, and may give


                                   -22-
rise to other remedies.” Restatement (Second) of Contracts § 236

(1981). Section 14.4.3 includes no language suggesting that the

remedies it provides in the event of a termination for convenience

are exclusive of a contractor’s common law remedies for prior

breaches     of    contract.    Indeed,      as    the   facts    of    this   case

demonstrate, it would be most inequitable to reach a contrary

result since the wrongdoer who breached its contractual duties

would easily escape liability for damages by terminating for

convenience. Thus, the Court concludes that Winmar’s common law

remedies   are     not    supplanted   by     Al   Jazeera’s     termination      for

convenience. Cf. Phenix-Georgetown, Inc. v. Charles H. Tompkins

Co., 477 A.2d 215, 224 (D.C. 1984).

     However, Winmar may not recover doubly for the same losses by

proceeding    on    two    different   theories--damages          for    breach   of

contract   and     damages     under   the     termination       for    convenience

provision. The Court will therefore consider the theories of

recovery advanced by Winmar in more detail, and determine the

proper measure of recovery.

     Under breach of contract theory, a defendant is liable for

such damages as are the natural consequence and proximate result of

his conduct. Executive Sandwich Shoppe, Inc. v. Carr Realty Corp.,

749 A.2d 724, 736-37 (D.C. 2000) (quotations and citation omitted).

Under the parties’ Contract, Section 14.4.3 provides that, in the

event of a termination for convenience, Winmar is “entitled to


                                       -23-
receive payment for Work executed, and costs incurred by reason of

such termination, along with reasonable overhead and profit on the

Work not executed.” Section 7.2 of the Standard Form provides that

“[p]ayments due and unpaid under the Contract shall bear interest

from the date payment is due at [12% simple interest]. . . .”

     On July 6, 2010, this Court ordered the parties to submit

supplemental briefing on the proper calculation of damages [Dkt.

No. 63]. Winmar argued in its supplemental briefing that the “total

actual damages”--including damages for breach of contract and for

the termination for convenience--“should ultimately correspond to

the value of the work in place with respect to the Project at the

time of termination as well as all monies due pursuant to the terms

of the termination for convenience provision in the parties’

contract.” Winmar’s Supp. Post-Trial Brief at 1-2.

     A claim for damages focuses on the loss to the plaintiff,

whereas   a   claim   for   restitution   focuses   on   the   gain   to   the

defendant. 22 Am. Jur. 2d Damages § 56 (2010). Winmar’s breach of

contract claim therefore is not technically a claim for damages

resulting from Al Jazeera’s failure to make the required progress

payments. See 24 Williston on Contracts § 64:4 (4th ed. 2010)

(“Where a contract calls for the payment of a definite sum of

money, the measure of damages for breach of the contract is that

sum of money together with legal interest.”).




                                   -24-
       Instead,      Winmar         seeks    restitution      for   the      partial       work

performed,        using       the    Architect’s        certifications       as    the     best

evidence of        the    value       of    the    work in    place    at    the     time    of

termination. Restitution “has as its objective not the enforcement

of contracts through the protection of a party’s expectation or

reliance interests but the prevention of unjust enrichment through

the protection           of    his    restitution       interest.     A party        who    has

received a benefit at the expense of the other party to the

agreement is required to account for it, either by returning it in

kind    or   by    paying       a    sum    of    money.”   Restatement       (Second)       of

Contracts ch. 16, Introductory Note (1981). Under District of

Columbia law, restitution is available for partial performance by

a plaintiff of services under an express contract which has been

breached by the defendant. Lee v. Foote, 481 A.2d 484, 486 (D.C.

1984); see also Harrington v. Trotman, 983 A.2d 342 (D.C. 2009).

       The Court will therefore calculate the amount owed to Winmar

for Al Jazeera’s breach of contract by determining the value of the

work in place at the time of Winmar’s termination. It should be

noted    that,     while       the    parties       contest   how     much    work    Winmar

performed prior to the January 11, 2006 termination, they agree

that the value of the work should be measured by multiplying the

percent of total work completed by the total Contract amount for

that category of work. See Supp. Brief of Al Jazeera Intn’l at 10-




                                                 -25-
20;   Winmar’s    Post-Trial   Supp.   Brief.    The    Court   accepts     this

methodology in determining the value of the work completed.

      The value of the work completed is the equivalent of the

amount owed under § 14.4.3 for “payment for Work executed.” See,

e.g., In re Frischhertz Const. Co., Inc., Bankruptcy No. 05-21605,

2007 WL 2965049 (E.D.La. 2007) (unreported opinion) (determining

that “payment for Work executed” under parties’ contract was owed

for work which was actually completed). Winmar is not entitled to

double recovery for this amount, but is entitled to recovery for

the value of the work performed under either theory of recovery. In

addition to this amount, Section 14.4.3 provides that Winmar is

entitled to compensation for any costs incurred as a result of the

termination      and   reasonable   overhead    and    profit   on   work   not

executed. Other provisions of the Contract permit recovery for

suspension fees and pre-judgment and post-judgment interest.

      The Court will first determine the amount of work performed by

Winmar up until the time of termination, using the parties’ agreed-

upon formula to determine the value of that work. Next, the Court

will turn to the remaining categories of damages claimed by Winmar

under the parties’ Contract. Because Winmar does not claim any

costs incurred as a result of the termination, and because the

parties do not dispute that $24,500 is due in suspension fees,

these items need not be considered. Thus, the Court will focus on

whether Winmar has carried its burden to prove compensation owed


                                    -26-
for reasonable overhead and profit on work not executed and for

pre-judgment and post-judgment interest.16

      Under District of Columbia law, “a plaintiff need prove

damages    only   with     reasonable    certainty.”     Affordable   Elegance

Travel, Inc. v. Worldspan, L.P., 774 A.2d 320, 329 (D.C. 2001)

(citing Edmund J. Flynn Co. v. LaVay, 431 A.2d 543, 549-50 (D.C.

1981)). “The trial court’s award will be upheld as long as it is a

just and reasonable estimate based on relevant data, even if it is

not   proven   with   mathematical       precision.”     Id.   (citations   and

internal quotations omitted). Thus, under either the common law or

§ 14.4.3, Winmar must show that it is entitled to recovery of the

amount claimed “with reasonable certainty, leaving no room for

speculation or guesswork.” Bender v. Williams, 848 A.2d 590, 591

(D.C. 2004) (citation omitted).

      A.    Payment for Work Performed.

      Winmar first argues that it is entitled to no less than the

amounts    claimed    in    its   certified    Payment   Applications   minus

payments made by Al Jazeera, or $1,363,463, for the period ending

December 7, 2006. In support of its argument, Winmar contends that


      16
          As an initial matter, it must be noted that the parties
were less than helpful, clear, consistent, or thorough in the
presentation of their evidence. As the following analysis
demonstrates, there are many gaps in the record where no evidence
at all was presented as to certain material items. Most
significantly, the parties’ positions were far from clear and
certainly not consistent as to what theory and/or what section of
the Contract was being relied on to support their claims, and in a
number of instances their numbers simply did not add up.

                                        -27-
the   Architect’s   December   7,     2005    certification   of   Payment

Application Nos. 1, 2, 2b, and 3 are the best evidence of the

extent of the work performed on the Project up until that point.

      Under § 9.4.2 of the General Conditions of the parties’

Contract,    the    certifications         constitute   the   Architect’s

representation, “based on the Architect’s evaluation of the Work

and the data comprising the Application for Payment, that the Work

has progressed to the point indicated and that, to the best of the

Architect’s knowledge, information and belief, the quality of the

Work is in accordance with the Contract documents.” Thus, the

Architect’s certifications are evidence of the opinion held by the

Architect--who was Al Jazeera’s agent--of Winmar’s progress on the

Project.

      These certifications were made close in time to the periods of

work in dispute. In addition, the Architect acted as Al Jazeera’s

representative throughout the payment certification process. Thus,

if there was any bias in the Architect’s decision to certify the

Payment Applications, it is reasonable to assume it would have been

in Al Jazeera’s favor. The evidence also showed that the Architect

had inquired into Winmar’s progress before certifying the Payment

Applications, as discussed above.

      The Court therefore accepts the certified Payment Applications

as the most reliable evidence of the work completed by Winmar in

the periods covered. See Jefferson Hotel Co. v. Brumbaugh, 168 F.


                                    -28-
867   (4th   Cir.   1909)   (where    construction   contract    made    the

architects the owner’s supervising agents, but did not authorize

the   architects    to   issue   a   conclusive   final   certificate,   an

architect’s certificate was prima facie evidence that the work had

been performed according to the contract, placing the burden of

proof on the owner to impeach the certificate). Al Jazeera bears

the burden of rebutting the presumption of the certified Payment

Applications’   accuracy    by   presenting   evidence    that   they   were

prepared incorrectly. However, Al Jazeera offered no evidence at

trial showing how the Architect arrived at the decision to certify

the Payment Applications.17 Instead, Al Jazeera simply argued that

the Architect’s rescission of its certification for the Payment

Applications means they lack any evidentiary significance. That

argument fails to rebut the presumption that the certified Payment

Applications were prepared correctly.

      The Architect’s subsequent rescission of certification of

Payment Application Nos. 1, 2, 2b, and 3 does not alter the Court’s

conclusion that they are reliable and accurate evidence of the work

completed by Winmar. The rescission for lack of documentation was

not authorized under the Contract, see § 5.3.5 of the Standard

Form, and therefore has no legal validity. For the same reasons,

the Architect’s March 20, 2006 rescission of his prior approval of



      17
          The Court has never been able to understand why neither
party ever called the Architect to testify.

                                     -29-
all of Winmar’s certified Payment Applications and his conclusion

that “Winmar has been over paid [sic] by the amount of $855,976”

does    not    alter    the   Court’s     conclusion.      JE    27   at   27-1.   The

Architect’s rescission rested in large part on its conclusion “that

Winmar is required to provide supporting information for all

payment requests as a condition for receiving any payment.” This

conclusion      is    erroneous.    Id.    While    the    Architect       might   have

required documentation from Winmar before certifying the Payment

Applications, see § 5.1.4 of the General Conditions, there is no

authority under the Contract to require such documentation after

certifying the Payment Applications.

       Finally, the fact that Winmar submitted two revised Payment

Applications after Al Jazeera’s termination for convenience does

not    alter    the     Court’s    conclusion.      The    two    revised     Payment

Applications No. 3 were prepared by Villegas with the motive and

intent of settling the parties’ claims, and not as an accurate

representation by Winmar of the work it believed was executed.18

       Next,    Al     Jazeera    seeks   to     rebut    the    certified    Payment

Applications in two ways: first, by pointing to a much lower

estimate of the work completed prepared by its own expert and,




       18
          Although the Court concludes that the certified Payment
Applications are, on the whole, the most reliable evidence of the
work actually completed by Winmar up until December 7, 2005, the
Court is mindful of certain discrepancies in Winmar’s Payment
Applications that contributed in part to the present dispute.

                                          -30-
second, by pointing to alleged errors in the figures used by Winmar

to calculate the amounts it claimed on the Payment Applications.

     As to its first argument, Al Jazeera introduced testimony from

Michael Etherton, Vice President of Mark G. Anderson Consultants,

that in 2007, over a year after Winmar’s termination, he prepared

an evaluation of the work executed by Winmar on the Project.

Etherton’s evaluation estimated only 15-25% progress on several

line items for which Winmar had claimed 70% progress on the Payment

Applications. Etherton prepared his evaluation on the basis of his

visits to the construction site shortly after Winmar’s termination,

the site logs kept by Winmar’s site supervisor, photographs taken

of the job site in late December 2005 by Francisco Tsai, the

Architect’s Project Manager, in the presence of Kris Collins of

Mark G. Anderson Consultants, and additional photographs taken by

Mark G. Anderson Consultants shortly after the January 11, 2006

termination for convenience.

     Although   Etherton   had    considerable   experience   as   a

professional estimator on construction projects, his testimony was

impeached on cross examination on a number of issues. Winmar was

able to show that several of his calculations were based on

erroneous assumptions or miscategorizations of work under the

Contract.19 In addition, Etherton’s evaluation, which estimated that


     19
          For example, Etherton admitted on cross-examination that
he erroneously concluded that Winmar was entitled to $0 in profits
                                                    (continued...)

                                 -31-
Winmar completed only 25.55% of the work under the base contract,

see JE 30, stands in sharp contrast to the evaluation prepared

shortly after Winmar’s termination by Kris Collins, also of Mark G.

Anderson Consultants.20 Collins estimated that Winmar had completed

50-60% of all work at the time of Al Jazeera’s termination.

Finally, over a year had passed between Winmar’s termination from

the Project and Etherton’s evaluation, whereas Collins’s evaluation

was done shortly after the termination. For these reasons, the

Court is not persuaded that Etherton’s evaluation was more reliable

regarding Winmar’s progress than the Architect’s contemporaneous

certifications of completion.21

     As to its second argument, Al Jazeera also introduced evidence

seeking to show that certain work that Winmar represented was

completed   at   the   end   of   each   period   covered   in   the   Payment

Applications was not, in fact, completed. However, as noted above,

Al Jazeera produced no evidence at trial to show how the Architect

decided to certify Winmar’s Payment Applications. In the absence of


19
 (...continued)
and fees on unexecuted work under § 14.4.3, that he based his
estimate of Winmar’s progress on the documented costs to Winmar,
despite the fact that the Contract was a lump-sum contract, and
that he misinterpreted the categories of work covered in Line Item
Nos. 4 and 5, which led to potentially erroneous estimates.
     20
          As with the Architect, it is reasonable to assume that if
there was any bias in Collins’s estimate, it would have been in Al
Jazeera’s favor since he was working for Al Jazeera’s consultant.
     21
          Etherton’s demeanor during his testimony also raised
strong doubts about his credibility.

                                     -32-
any evidence from Al Jazeera that the Architect neglected its

duties under the Contract in making the certification decisions,

the certified Payment Applications are the most reliable evidence

of the services performed by Winmar in the periods covered. Bearing

this in mind, the Court will address each category of work in turn.

           1.     Line Item No. 1 - General Conditions.

     Winmar claims 77% (or $62,986) of the total contract amount of

$81,800 for Line Item No. 1 - General Conditions, which includes

charges for administrative costs. The parties agree that the proper

method of measuring the work completed under Line Item No. 1 is to

take the number of days that Winmar spent working on the Project

and divide it by the total number of days between the commencement

of work and the termination for convenience on January 11, 2006.

Using this methodology, Winmar calculates its claim by taking the

number of days it spent on the Project, which is 9822 (from the

October   5,    2005   Letter   of   Intent   to   the   January   11,   2006


     22
          Winmar counted 99 days from October 5, 2005 to January
11, 2006, which is consistent with its apparent approach of
including March 1, 2006 as a day within the Contract period. Al
Jazeera, in contrast, did not include March 1, 2006 in its count.
Section 3.2 of the Standard Form states that “[t]he Contractor
shall achieve Substantial Completion of the entire Work . . . as
follows: Substantial Completion Date March 1, 2006.” Because
substantial completion means “the date on which all material
elements of the work are sufficiently complete in conformance with
the contract so that the owner can use the work for its intended
purpose,” the Court concludes that Al Jazeera’s approach is
correct, and that the work was to be completed by March 1, 2006 so
that Al Jazeera could use it on that date. Bruner & O’Connor on
Construction Law § 15:15. Winmar’s calculations have therefore been
adjusted.

                                     -33-
termination for convenience), and dividing that by 129, which is

the total number of days between the commencement of work on

October 16, 2005 and the termination for convenience on January 11,

2006. See Winmar’s Supp. Post-Trial Brief, Ex. A.

     As noted earlier, both parties have erroneously counted the

number of days between October 16, 2005, the date on which Winmar

began work, and March 1, 2006, the contractually agreed upon date

for substantial completion, as 129. The total number of days

between October 16, 2005 and March 1, 2006 is 136.

     Even accounting for this error, it is not clear why Winmar

would use 129 as the denominator in its calculation when it claims

the period in which it incurred costs for General Conditions

started on October 5, 2005. The period between October 5, 2005 and

March   1,   2006   includes   147   days.   The   mathematically   correct

calculation, using Winmar’s own method, is thus 98/147, which is

rounded to 67%, or $54,806.

     Al Jazeera claims that Winmar is due only 67%, not 77% as

Winmar claims, for Line Item No. 1. Al Jazeera uses the same

methodology that Winmar does, but includes only 87 days spent on

the Project, beginning on October 16, 2005--the actual date that

Winmar began work--and ending on January 11, 2006, rather than

Winmar’s 98 days. Al Jazeera’s calculation is based on the same

flawed count of 129 days between October 16, 2005 and March 1,

2006. The proper calculation is therefore 87/136, which is rounded


                                     -34-
to 64%, or $52,352.

     The Court concludes that Al Jazeera is correct in assuming

that work started on October 16, 2005. There is no evidence in the

record that Winmar executed any work between October 5, 2005--when

Al Jazeera approved its Letter of Intent--and October 16, 2005,

which the parties agree was the date that Winmar’s work actually

began. See Jt. Pretrial Stmt. [Dkt. No. 57] at 22, 32. Thus, Winmar

is entitled to $52,352 for Line Item No. 1 - General Conditions.

           2.   Line Item No. 2 - Demolition/Sitework.

     The parties agree that Winmar is entitled to 100%, or $9,500,

for Line Item No. 2.

           3.   Line Item No. 3 - Concrete.

     Winmar claims 70% of the Contract Amount of $12,655 for Line

Item No. 3 - Concrete, or $8,858. This claim is based on the

Architect’s certification of this amount in Payment Application

Nos. 2 and 3.23 Al Jazeera claims that Winmar is entitled to $0,

pointing to the fact that the parties agreed on this amount in

their Joint Pretrial Statement. See Jt. Pretrial Stmt. at 10.

     “A party’s failure to advance a theory of recovery in a

pretrial   statement   issued   following     discovery   conference

constitutes waiver of that theory.” Gregory v. Shelby County,

Tenn., 220 F.3d 433, 442-43 (6th Cir. 2000); see also McCarthy v.


     23
          The Architect certified 10%, or $1,266, in Payment
Application No. 2 and an additional 60%, or $7,593, in Payment No.
3.

                                -35-
Lerner Stores Corp., 9 F.R.D. 31 (D.D.C. 1949). The purpose of the

pretrial statement is to narrow the issues and to put both the

Court and the parties on notice of which issues of fact and law are

in dispute. The Court, as well as the parties, are entitled to rely

on the representations made in the pretrial statement in order to

be fully prepared for trial.

     Winmar failed to advance a theory of recovery in the Joint

Pretrial Statement for Line Item No. 3 when it conceded it was not

entitled to any recovery at all. In addition, Winmar raised no

objection at trial to the Court’s admission of paragraph 72 of Al

Jazeera’s proposed findings of fact, which states that “Winmar and

Al Jazeera have agreed that Winmar is entitled to $0 for Line Item

No. 3 of the Contract, Concrete.” Jt. Pretrial Statement at 43.

Thus, Winmar has waived its claim for monies owed under Line Item

No. 3. The Court therefore concludes that Winmar is entitled to $0.

          4.      Line Item No. 4 - Rough & Finish Carpentry.

     Winmar claims 49% of the Contract Amount of $36,525 for Line

Item No. 4 - Rough & Finish Carpentry, or $17,897. This claim is

based on the Architect’s certification of 25% due in Payment

Application No. 2, as well as testimony from Condon that additional

work had been executed in the period from December 7, 2005 to

January 11,    2006,   which   was   not included   in   the   Architect’s

certifications.

     Al Jazeera claims that Winmar is entitled to 15% of Line Item


                                     -36-
No. 4, or $5,749, based upon its presentation of evidence at trial,

including the photographs in Joint Exhibits 2 and 3. The Court did

not find this evidence convincing.

     The Architect’s certification of 25% work completed for Line

Item No. 4 is the most reliable evidence of the work done between

October   16,       2005   and   December   7,   2005.   The   Court   therefore

concludes that Winmar is entitled to 25% of Line Item No. 4 - Rough

& Finish Carpentry for this period, which is $9,153. Whether Winmar

is entitled to additional damages for work completed from December

7, 2005 through January 11, 2006 will be discussed below in Section

A.26.

               5.    Line Item No. 5 - Doors, Frames & Misc.

     Winmar claims that it is entitled to payment for 70% of the

Contract Amount of $115,623 for Line Item No. 5 - Doors, Frames &

Misc.,    or    $80,936.     This   claim   is   based   on    the   Architect’s

certification for payment of 70% of the Contract Amount in Payment

Application Nos. 2 and 3 and on the evidence introduced at trial.24

     Al Jazeera claims that Winmar is entitled to $0, pointing to

the fact that the parties agreed on this amount in their Joint

Pretrial Statement. See Jt. Pretrial Stmt. at 11. As discussed

above, Winmar waived any claims for recovery not raised in the

Joint Pretrial Statement. In addition, Winmar raised no objection


     24
          The Architect certified 10%, or $11,562, in Payment
Application No. 2 and an additional 60%, or $69,374, in Payment No.
3.

                                       -37-
at trial to the Court’s admission of paragraph 74 of Al Jazeera’s

proposed findings of fact, which states that “Winmar and Al Jazeera

have agreed that Winmar is entitled to $0 for Line Item No. 5 of

the Contract, Doors, Frames & Misc.” Jt. Pretrial Statement at 44.

Because Winmar failed to advance a claim under Line Item No. 5 in

the Joint Pretrial Statement or at trial, the Court concludes that

Winmar is entitled to $0.

          6.      Line Item No. 6 - Drywall, Partitions & Framing.

     Winmar claims that it is entitled to 75% of the Contract

Amount of $156,215 for Line Item No. 6 - Drywall Partitions &

Framing, or $117,161. This claim is based on the Architect’s

certification of payment for 70% of the Contract Amount in Payment

Application Nos. 2 and 3, and on the evidence introduced at trial

of work completed on the Project from December 7, 2005 through

January 11,    2006,   which   was   not included   in   the   Architect’s

certifications.

     Al Jazeera claims that Winmar is entitled to 25%, which is

$39,054, for Line Item No. 4, based upon its presentation of

evidence at trial, including the photographs in Joint Exhibits 2

and 3. The Court did not find this evidence convincing.

     The Architect’s certification of 70% work completed for Line

Item No. 6 is the most reliable evidence of what work was done

between October 16, 2005 and December 7, 2005. The Court therefore

concludes that Winmar is entitled to 70% of Line Item No. 6 -


                                     -38-
Drywall Partitions & Framing for this period, which is $109,351.

Whether Winmar is entitled to additional damages for work completed

from December 7, 2005 through January 11, 2006 will be discussed

below in Section A.26.

          7.   Line Item No. 7 - Carpet.

     Winmar claims that it is entitled to payment for 10% of the

Contract Amount of $43,915 for Line Item No. 7 - Carpet, or $4,392.

This claim is based on the Architect’s certification for payment of

10% of the Contract Amount in Payment Application No. 2 and on the

evidence introduced at trial that the carpet had been ordered prior

to December 7, 2005.

     Al Jazeera claims that Winmar is entitled to $0, pointing to

the fact that the parties agreed on this amount in their Joint

Pretrial Statement. See Jt. Pretrial Stmt. at 11. As discussed

above, Winmar waived any claims for recovery not raised in the

Joint Pretrial Statement. In addition, Winmar raised no objection

at trial to the Court’s admission of paragraph 76 of Al Jazeera’s

proposed findings of fact, which states that “Winmar and Al Jazeera

have agreed that Winmar is entitled to $0 for Line Item No. 7 of

the Contract, Carpet.” Jt. Pretrial Statement at 44. Because Winmar

failed to advance a claim under Line Item No. 7 in the Joint

Pretrial Statement or at trial, the Court concludes that Winmar is

entitled to $0.

          8.   Line Item No. 8 - Painting.


                               -39-
     Winmar claims that it is entitled to payment for 70% of the

Contract Amount of $10,115 for Line Item No. 8 - Painting, or

$7,081. This claim is based on the Architect’s certification for

payment of 70% of the Contract Amount in Payment Application Nos.

2 and 3 and on the evidence introduced at trial.25

     Al Jazeera claims that Winmar is entitled to $0, pointing to

the fact that the parties agreed on this amount in their Joint

Pretrial Statement. See Jt. Pretrial Stmt. at 11. As discussed

above, Winmar waived any claims for recovery not raised in the

Joint Pretrial Statement. In addition, Winmar raised no objection

at trial to the Court’s admission of paragraph 77 of Al Jazeera’s

proposed finding of fact, which states that “Winmar and Al Jazeera

have agreed that Winmar is entitled to $0 for Line Item No. 8 of

the Contract, Painting.” Jt. Pretrial Statement at 44. Because

Winmar failed to advance a claim under Line Item No. 8 in the Joint

Pretrial Statement or at trial, the Court concludes that Winmar is

entitled to $0.

          9.    Line Item No. 9 - Equipment.

     Winmar makes no claim for Line Item No. 9.

          10.   Line Item No. 10 - Third Party Inspections.

     Winmar makes no claim for Line Item No. 10.

          11.   Line Item No. 11 - Fire protection.


     25
          The Architect certified 10%, or $1,012, in Payment
Application No. 2 and an additional 60%, or $6,069, in Payment No.
3.

                               -40-
     Winmar claims that it is entitled to payment of 70% of the

Contract Amount of $53,515 for Line Item No. 11 - Fire Protection,

or $37,461. This claim is based on the Architect’s certification

for payment of 70% of the Contract Amount in Payment Application

Nos. 2 and 3 and on the evidence introduced at trial.26

     Al Jazeera claims that Winmar is entitled to $17,927, pointing

to the fact that the parties agreed on this amount in their Joint

Pretrial Statement. See Jt. Pretrial Stmt. at 11. As discussed

above, Winmar waived any claims for recovery not raised in the

Joint Pretrial Statement. In addition, Winmar raised no objection

at trial to the Court’s admission of paragraph 80 of Al Jazeera’s

proposed finding of fact, which states that “Winmar and Al Jazeera

have agreed that Winmar is entitled to $17,927 for Line Item No. 11

of the Contract, Fire Protection.” Jt. Pretrial Statement at 44.

Because Winmar represented in the Joint Pretrial Statement and at

trial that it would not dispute that it is owed $17,927 for work

completed under Line Item No. 11, its current claim for $37,461 is

rejected. The Court therefore concludes that Winmar is entitled to

$17,927.

           12.   Line Item Nos. 12 and 13 - Plumbing and HVAC.27


     26
          The Architect certified 33%, or $17,477, in Payment
Application No. 2 and an additional 37%, or $19,984, in Payment
Application No. 3.
     27
          In its Supplemental Post-Trial Brief, Winmar combined
Line Item Nos. 12 - Plumbing and 13 - HVAC into one category of
                                                 (continued...)

                                -41-
      Winmar claims that it is entitled to payment of 70% of the

combined Contract Amount of $708,257 for Line Item No. 12 -

Plumbing and Line Item No. 13 - HVAC, or $480,418. This claim is

based on the Architect’s certification for payment of 100% of the

Contract Amount of $21,945 for Plumbing and 70% of the Contract

Amount of $686,312 for HVAC in Payment Application Nos. 2, 2b, and

3 and on the evidence introduced at trial.28

      Al Jazeera claims that Winmar is entitled to $0 for Line Item

No. 12 - Plumbing on the theory that title must pass to Al Jazeera

for   work   to   be     considered    “executed”   under   §   14.4.3   and,

alternatively, based on the testimony of Bradlee Bolino from John

J. Kirlin, Inc. that no plumbing work was done.

      Al Jazeera relies on § 9.3.3 of the General Conditions, which

states that “[t]he Contractor warrants that title to all Work

covered by an Application for Payment will pass to the Owner no

later than    the      time   of   payment.” Al   Jazeera   interprets   this

provision to mean that passage of title is a precondition to

payment. In other words, Al Jazeera argues that Winmar must pass


27
 (...continued)
work, for which it claims 70% of the total Contract Amount.
      28
          The Architect certified 100%, or $21,946, for Line Item
No. 12 and 32%, or $222,631, for Line Item No. 13 in Payment
Application No. 2. The Architect also certified an additional 8%,
or $57,936, for Line Item No. 13 in Payment Application No. 2b and
an additional 29%, or $199,851, in Payment Application No. 3. Thus,
the Architect certified total payment due of $502,364 for Line Item
Nos. 12 and 13. Winmar has not explained why it seeks a lesser
amount here.

                                      -42-
title to Al Jazeera in order to receive payment. However, Section

9.3.3 simply states that, upon payment for Winmar’s work, title

shall pass to Al Jazeera. It does not make passage of title a

precondition to payment. See Bruner & O’Connor on Construction Law

§ 5:169.

     In addition, Article 5 of the Standard Form makes clear that

Winmar’s Payment Applications were to be based on its estimate of

the amounts needed for the coming month. Section 5.1.2.2 states

that the “Owner agrees to deposit each Monthly Estimated Draw with

an escrow agent selected by the Contractor (“Escrow Agent”) on or

before the last day of the month prior to month [sic] the Monthly

Estimated    Draw    is    actually        incurred     by   the     Contractor.”        The

Contract also clearly states that “[a]ny inconsistency in the

Contract Documents shall be resolved by giving precedence to” the

Standard Form       over   the       General     Conditions.       Thus,     even   if    Al

Jazeera’s    interpretation          of    §    9.3.3   were    accepted,      it   would

conflict    with    Article      5    of       the   Standard   Form,      which    takes

precedence.

     In any event, there is nothing in the parties’ Contract to

suggest that payment for “Work executed” under § 14.4.3 is to be

calculated    by    reference        to    Article      9,   which    sets    forth      the

procedures for making payment applications to the Architect for

“operations completed.” More significantly, the provision has no

application at all to Winmar’s restitution claim, which is based on


                                           -43-
the value of the services performed.

       Finally, to the extent that Al Jazeera makes this argument in

order to rebut the presumption of accuracy and reliability given to

the certified Payment Applications by suggesting that they were

prepared incorrectly, it is rejected. As discussed above, there is

reason to doubt whether § 9.3.3 applies because it appears to

conflict with Article 5 of the Standard Form. More importantly,

there is no evidence in the record as to how the Architect

justified its decision to certify the Payment Applications. In the

absence     of     such   evidence,    the     presumption       of   accuracy   and

reliability given to the certified Payment Applications is not

rebutted.

       Furthermore, the Court is not persuaded by Bolino’s testimony

that   no   plumbing      work   was   done    in   light   of    the   Architect’s

certification and the extensive credible testimony from Chris

Condon of Winmar, based on his review of the photographs in Joint

Exhibits 2 and 3, that the labor-intensive portions of the HVAC and

plumbing work were, in fact, completed. Thus, as Winmar claims a

lesser amount than that certified by the Architect, the Court

concludes it is entitled to its claim for $480,418.

             13.     Line Item No. 14 - Electrical & Fire Alarm.

       Winmar claims that it is entitled to 70% of the Contract

Amount of $865,955 for Line Item No. 14 - Electrical & Fire Alarm,

or $606,169. This claim is based on the Architect’s certification


                                        -44-
of payment for 70% of the Contract Amount in Payment Application

Nos. 2, 2b, and 3 and on the other evidence introduced at trial.29

     Al    Jazeera   claims     Winmar   is   entitled    to    25%,   which   is

$216,489, for Line Item No. 14 based upon its presentation of

evidence at trial, including the photographs in Joint Exhibits 2

and 3.

     The Architect’s certification of 70% of work completed for

Line Item No. 14 is the most reliable evidence of what work was

done on the Project. The Court therefore concludes that Winmar is

entitled to 70% of Line Item No. 14 - Electric and Fire Alarm,

which is $606,169.

            14.   Line Item No. 15 - General Conditions Overhead and
                  Fee

     Winmar claims that it is entitled to 100% of the Contract

Amount of $250,740 for Line Item No. 15 - General Conditions

Overhead    and   Fee.   This    claim   is    based     on    the   Architect’s

certification of payment for 70% of the Contract Amount in Payment

Application Nos. 2 and 3 and Winmar’s interpretation of “reasonable

overhead and profit” in § 14.4.3.

     Line Item No. 15 - General Conditions Overhead and Fee does

not cover work that was to be completed on the Project, but is

rather a separate allotment in the base contract for profits and



     29
          The Architect certified 52%, or $451,056, in Payment
Application Nos. 2 and 2b and an additional 18%, or $155,113, in
Payment No. 3.

                                     -45-
fees. Al Jazeera concedes that Winmar is entitled to a portion of

Line Item 15, to be calculated by taking the percent of work

completed on Line Items 1-14 and multiplying it by the Contract

Amount of $250,740 for overhead and fee. Supp. Brief of Al Jazeera

at 16.

     As discussed, the Court concludes that Winmar is entitled to

a total payment of $1,284,870 for work completed under Line Item

Nos. 1-14, which is 61% of the total base contract amount of

$2,100,875 for Line Item Nos. 1-14. The Court therefore concludes

that Winmar is entitled to 61% of Line Item No. 15, or $153,350,

for work completed. The remainder of Winmar’s claims for overhead

and fee on work not executed are considered separately as claims

for “reasonable overhead and profit” under § 14.4.3.

           15.   Change Order #1 - Trane Multistack Chiller

     Winmar claims that it is entitled to payment of 100% of the

$157,000 Contract Amount for Change Order No. 1 - Trane Multistack

Chiller, or $157,000. Change Order No. 1 was issued to furnish and

install   a   Trane   Multistack   Chiller,   which   is   a   large   air

conditioning unit for the building’s central cooling system. JE 5

at 5-1. The Architect certified that 100% of this amount was due in

Payment Application No. 2 for work ending October 31, 2005.

     Al Jazeera relies on § 9.3.2 of the General Conditions, which

states that “[u]nless otherwise provided in the Contract Documents,

payments shall be made on account of materials and equipment


                                   -46-
delivered      and    suitably    stored   at    the    site    for   subsequent

incorporation in the Work.” Al Jazeera argues, based on this

provision,     that    Winmar    is   entitled   to    $0   because       the   Trane

Multistack Chiller was not delivered to the job site while Winmar

was on the Project.

     First, as noted above, Article 5 of the Standard Form, which

sets forth the procedures for progress payments, takes precedence

over conflicting provisions of the General Conditions. Second,

nothing in the Contract indicates that payment for “Work executed”

under § 14.4.3 is to be calculated by reference to Article 9.

Third, regardless of the application of § 9.3.2, Winmar is still

entitled to the value of services performed for its restitution

claim.

     Finally, Al Jazeera’s argument fails to adequately rebut the

presumption of accuracy and reliability given to the certified

Payment Applications. While § 9.3.2 provides that payment shall

generally be made upon delivery and/or storage of equipment at the

work site, it also makes clear that there are exceptions to that

rule:    for   example,    if    “otherwise      provided      in   the    Contract

Documents” or if advance approval is given by Al Jazeera. Al

Jazeera has offered no evidence of the Architect’s reasons for

certifying the Payment Applications, including why the Architect

chose to certify payment when equipment was allegedly not delivered

or stored on site. In the absence of such evidence, Al Jazeera’s


                                       -47-
efforts to discredit the certified Payment Applications must be

rejected.30

     The Architect’s certification of 100% of work completed for

Change Order No. 1 is the most reliable evidence of what work was

done on the Project. The Court therefore concludes that Winmar is

entitled to $157,000.

          16.   Change Order No. 2 - Premium Time

     Winmar claims it is entitled to payment of 100% of the

$365,135 Contract Amount for Change Order No. 2 - Premium Time.

This claim is based on the Architect’s certification for payment of

100% of the Contract Amount in Payment Application Nos. 2 and 3 and

on the other evidence at trial.31

     Al Jazeera argues that Winmar is limited to $225,000 in

premium time because the October 11, 2005 Change Order,32 which

predates the Contract and also predates Change Order No. 2, was

limited to that amount, see JE 5 at 5-2. This argument fails


     30
          It should be noted that Condon testified credibly that
the Trane Multistack Chiller was ordered by Winmar, and that Winmar
paid a $120,000 deposit required by John J. Kirlin. Condon also
stated that, although Payment Application No. 2 was sent on October
20, 2005, by the time it was certified on December 7, 2005 all
materials referenced in it were either on site or had been ordered
through vendors. Al Jazeera offered no conflicting evidence on this
point.
     31
          The Architect certified 62%, or $225,000, in Payment
Application No. 2 and an additional 38%, or $140,135, in Payment
No. 3.
     32
          This Change Order pre-dated the signing of the Contract,
and therefore has no number.

                               -48-
because   the    Monthly   Cash   Flow    Projection   Sheet,   which   was

incorporated into the Contract, specifically states that the Total

Contract Amount is the base contract amount of $2,351,615, plus

$522,135 for change orders #1 and #2. Because Change Order No. 1 -

Trane Multistack Chiller is for $157,000, Change Order No. 2 -

Premium Time is, as a matter of logic, $522,135 minus $157,000,

which is $365,135.

     Next, Al Jazeera argues that Winmar is limited to only $17,000

because that is all that Kirlin invoiced, see Al Jazeera’s Exhibit

18. However, the evidence established that Winmar’s claim for 100%

of Change Order No. 2 was based on overtime performed by multiple

sub-contractors, as well as by Winmar employees. The Architect’s

certification of payment for 100% of the agreed-upon amount for

overtime work is the most reliable evidence of the overtime worked,

especially given the credible testimony that Winmar was under

substantial time pressure because of Al Jazeera’s multiple design

changes. Thus, the Court concludes that Winmar is entitled to

payment of 100% of the Contract Amount for Change Order No. 2 -

Premium Time, or $365,135.

           17.    Change Order No. 3 - Buckhoist

     Winmar claims it is entitled to payment of 77% of the $48,415

Contract Amount for Change Order No. 3 - Buckhoist, or $37,280.

Change Order No. 3 was issued for a buckhoist, which is a temporary

elevator attached to the outside of the building used to lift heavy


                                   -49-
materials. Winmar bases its claim on the Architect’s certification

for payment of 50% of the Contract Amount in Payment Application

No. 1 and on Condon’s testimony that the buckhoist was provided for

three of the four months of work under the Contract.

     Al   Jazeera   claims   Winmar   is   entitled   to   50%,   which   is

$24,207.50, for Change Order No. 3 based upon its presentation of

evidence at trial which shows that Winmar provided the buckhoist

for only two months (November 11, 2005 - January 13, 2006). See Al

Jazeera Exhibits 16, 23, 35, 36 and 37.

     The Architect’s certification of payment for 50% of the

agreed-upon amount is the most reliable evidence of the work

completed under Change Order No. 3 by December 7, 2005. The

invoices from Millstone Enterprises, Inc., the sub-contractor who

provided the buckhoist, and the checks made out to Millstone by

Winmar, see Al Jazeera Exhibits 16, 23, 35, 36, and 37, lend

support to the finding that the buckhoist was provided by Winmar

for two months, not three. Thus, the Court concludes that Winmar is

entitled to payment of 50% of the Contract Amount for Change Order

No. 3, or $24,207.50.

           18.   Change Order No. 4 - UPS Changed Spec

     Winmar claims that it is entitled to payment of 80% of the

$48,355 Contract Amount for Change Order No. 4 - UPS Changed Spec,




                                  -50-
or $38,684.33 Change Order No. 4 was issued to furnish and install

a Liebert Uninterrupted Power Source, which is an electrical

apparatus that provides an emergency power source. The Architect

certified that 80% of the Contract Amount was due in Payment

Application No. 1.

     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No.    4    because the    equipment    was neither   installed nor

delivered to the construction site. As discussed above, this

argument fails to rebut the presumption that the certified Payment

Applications constitute reliable and accurate evidence of the work

performed.    Because   the     Architect’s   certification   of   Payment

Application No. 1 is the most reliable evidence of the work

performed, the Court concludes that Winmar is entitled to $38,684.

            19.   Change Order No. 5 - Generator

     Winmar claims that it is entitled to payment of 70% of the

$93,447 Contract Amount for Change Order No. 5 - Generator, or

$65,413. This claim is based on the Architect’s certification for

payment of 70% of this amount in Payment Application No. 1.


     33
          The Contract Amounts Winmar lists for Change Order Nos.
4, 5, 6A, 6B, 6C, 7, 8, and 10 in Exhibit A to its Supplemental
Post-Trial Brief are not equal to the “scheduled value” listed in
the certified Payment Application No. 1 or in the Contract because
Winmar has separated the overhead and fee portion of the scheduled
value, for which it claims 100% is due under § 14.4.3. Because the
Court addresses Winmar’s § 14.4.3 claims for reasonable overhead
and profit on work not executed separately from its claims for
payment for work completed, it relies on the scheduled values in
the Contract in its discussion of the amount due for work completed
for these change orders.

                                    -51-
     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No.    5    because the   equipment   was neither   installed nor

delivered to the construction site. For the reasons given above in

the discussion of Change Order No. 1, this argument fails to rebut

the presumption that the certified Payment Applications constitute

reliable and accurate evidence of the work performed. Because the

Architect’s certification of Payment Application No. 1 is the most

reliable evidence of the work performed, the Court concludes that

Winmar is entitled to $65,413.

            20.   Change Order No. 6A - Steel Dunnage

     Winmar claims that it is entitled to payment of 60% of the

$152,515 Contract Amount for Change Order No. 6 - Steel Dunnage, or

$91,509. Change Order No. 6A was issued to furnish and install

steel dunnage, which is a structural support platform, on the

building’s roof in preparation for installation of the HVAC system.

Winmar’s claim is based on the Architect’s certification for

payment of 60% of the Contract Amount in Payment Application No. 1.

     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No. 6A because the equipment was neither installed nor

delivered to the construction site. For the reasons given above in

the discussion of Change Order No. 1, this argument fails to rebut

the presumption that the certified Payment Applications constitute




                                   -52-
reliable and accurate evidence of the work performed.34 Because the

Architect’s certification of Payment Application No. 1 is the most

reliable evidence of the work performed, the Court concludes that

Winmar is entitled to $91,509.

             21.    Change Order No. 6B - Fuel Tank and Equipment and
                    Additional Piping

     Winmar claims that it is entitled to payment of 55% of the

$81,625 Contract Amount for Change Order No. 6B - Fuel Tank, or

$44,894. Winmar’s claim is based on Condon’s testimony at trial

that this was the number agreed upon at the January 11, 2006

meeting.

     As has already been discussed, there was no agreement reached

at the January 11, 2006 meeting. In addition, Condon testified that

Winmar never ordered the equipment because Change Order No. 6B was

never     signed,   as    is    required    under   §   7.2.1   of   the   General

Conditions,     and      that   no   work   was   performed     apart   from   “due

diligence”. Thus, the Court concludes that Winmar has failed to

prove that it is entitled to $44,894 for Change Order No. 6B, and

therefore is entitled to $0.

             22.    Change Order No. 6C - Revised MEP Plans #1

     Winmar claims that it is entitled to payment of 90% of the

$37,385 Contract Amount for Change Order No. 6C - Revised MEP Plans


     34
          In addition, Condon testified credibly that, although the
equipment was never delivered or installed, the amount claimed is
attributable to payments made to a sub-contractor of John J.
Kirlin, Inc. for shot drawings and equipment.

                                        -53-
#1, or $33,647. Change Order No. 6C was issued for “[s]heet metal

and insualtion [sic], per new plans Re-dsign [sic] time for new

lay-out and configuration.” JE 5 at 5-11. Winmar’s claim is based

on the Architect’s certification for payment of 90% of the Contract

Amount in Payment Application No. 1 and on other evidence at trial.

     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No. 6A because the work was neither installed nor delivered

to the construction site. For the reasons given above in the

discussion of Change Order No. 1, this argument fails to rebut the

presumption that the certified Payment Applications constitute

reliable and accurate evidence of the work performed. In addition,

Condon testified credibly that the work required under Change Order

No. 6C was installed.

     In light of this testimony, and because the Architect’s

certification of payment for 90% of the Contract Amount is the most

reliable evidence of the value of the work done by Winmar under

Change Order No. 6C, the Court concludes that Winmar is entitled to

$33,647.

           23.   Change Order No. 7 - Sprinklers

     Winmar claims that it is entitled to payment of 50% of the

$33,523 Contract Amount for Change Order No. 7 - Sprinklers, or

$16,762. Winmar’s claim is based on the Architect’s certification

for payment of 50% of the Contract Amount in Payment Application

No. 1.


                                -54-
     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No.    7    because the   equipment   was neither   installed nor

delivered to the construction site. For the reasons given above in

the discussion of Change Order No. 1, this argument fails to rebut

the presumption that the certified Payment Applications constitute

reliable and accurate evidence of the work performed. Because the

Architect’s certification of Payment Application No. 1 is the most

reliable evidence of the work performed, the Court concludes that

Winmar is entitled to $16,762.

            24.   Change Order No. 8 - Glass

     Winmar claims that it is entitled to payment of 24% of the

$20,467 Contract Amount for Change Order No. 8 - Glass, or $5,000.

Winmar’s claim is based on the Architect’s certification for

payment of 24% of the Contract Amount in Payment Application No. 1.

     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No.    7    because the   equipment   was neither   installed nor

delivered to the construction site. For the reasons given above in

the discussion of Change Order No. 1, this argument fails to rebut

the presumption that the certified Payment Applications constitute

reliable and accurate evidence of the work performed. Because the

Architect’s certification of Payment Application No. 1 is the most

reliable evidence of the work performed, the Court concludes that

Winmar is entitled to $5,000.

            25.   Change Order No. 10 - Electrical Revisions


                                   -55-
     Winmar claims that it is entitled to payment of 65% of the

$302,238 Contract Amount for Change Order No. 10 - Electrical

Revisions, or $196,455. Winmar’s claim is based on the Architect’s

certification for payment of 65% of the Contract Amount in Payment

Application No. 1.

     Al Jazeera argues that Winmar is entitled to $0 under Change

Order No.    7    because the     equipment   was neither    installed nor

delivered to the construction site. For the reasons given above in

the discussion of Change Order No. 1, this argument fails to rebut

the presumption that the certified Payment Applications constitute

reliable and accurate evidence of the work performed. Because the

Architect’s certification of Payment Application No. 1 is the most

reliable evidence of the work performed, the Court concludes that

Winmar is entitled to $196,455.

            26.   Payment for Work Completed Between December 7, 2005
                  and January 11, 2006

     The Architect’s certifications offer no evidence of what work

was executed by Winmar on Line Item Nos. 4 (Rough & Finish

Carpentry) and 6 (Drywall Partitions & Framing) between December 7,

2005--the end of the period covered in the Payment Applications--

and January 11, 2006, when Winmar was terminated for convenience.

By the Court’s own calculation, Winmar claims $16,554 for the work

completed in that period.35


     35
            The   Court   based   its   calculation   on   the spreadsheet
                                                             (continued...)

                                     -56-
     Winmar relies on the testimony of Chris Condon that it had

completed approximately 80% of Line Item No. 4 on the seventh

floor, 15% of Line Item No. 4 on the fourth floor, and 5% of Line

Item No. 4 on the first floor by January 11, 2006. Condon also

testified that Winmar had completed 75% of Line Item No. 6 by

January 11, 2006. Condon based his testimony on his considerable

knowledge of the work done on the construction site, as well as

careful explanations of the photographs contained in Joint Exhibits

2 and 3. The Court finds his testimony credible, and concludes that

Winmar has proven that it is entitled to an additional amount of

$16,554 for work completed on Line Item Nos. 4 and 6 for the period

from December 7, 2005 to January 11, 2006.

     Thus, Winmar has met its burden to prove, with reasonable

certainty, that a total of $2,448,586.50 is due for the value of

the work performed on the Project at the point of termination:




35
 (...continued)
attached as Exhibit A to Winmar’s Supplemental Post-Trial Brief.
Specifically, Winmar claims an additional 24% of work completed
beyond the 25% previously certified for the earlier period by the
Architect, or $8,744, for Line Item No. 4 - Rough & Finish
Carpentry and an additional 5% of work completed beyond the 70%
previously certified for the earlier period by the Architect, or
$7,810, for Line Item No. 6 - Drywall Partitions & Framing. See Ex.
A to Winmar’s Supp. Post-Trial Brief.

                               -57-
     B. Reasonable Overhead and Profit on Work Not Executed

     The parties also dispute the amount of overhead and profit on

the unexecuted work to which Winmar is entitled under § 14.4.3.

Winmar claims that it is owed approximately $125,000,36 which is the


     36
         Winmar claims that “[t]otal overhead and fee on this
Project, left unpaid at the time of termination is $211,483.”
                                                (continued...)

                               -58-
sum   of   the    remaining     amount    in    Line   Item   No.   15   -   General

Conditions       Overhead   &   Fee of    the    Contract     and   any remaining

portions of the overhead and fee components broken out by Winmar in

Change Order Nos. 4, 5, 6A, 6B, 6C, 7, 8, and 10.

      Al Jazeera contends that those “overhead and fee” provisions

do not constitute “reasonable overhead and profit” under § 14.4.3

because the former includes a general fee not recoverable under the

latter provision. Specifically, Al Jazeera argues that:

            Winmar’s Overhead and Fee Claims [] fail as a
            matter of law because the amount of its
            ‘overhead’ is never separately broken out from
            its ‘fee’ and because ‘profit’ within the
            meaning of Section 14.4.3 is not synonymous
            with ‘fee.’ A fee is simply an amount charged,
            whereas lost profits are the difference
            between gross income and the costs or expenses
            that had to be expended to produce that
            income.

Supp. Brief of Al Jazeera at 4-5. Winmar has made no response to

this legal argument, which Al Jazeera raised at trial.

      In fact, Winmar’s only argument offered to prove “reasonable

overhead and profit” is that “the overhead and fee amounts were

agreed to by the parties as part of the base contract and on the

approved change orders.” Winmar’s Supp. Post-Trial Brief at 2.

Winmar’s burden to prove its damages under § 14.4.3 requires more


36
 (...continued)
Winmar’s Post-Trial Supp. Brief at 2. The Court has already
determined that portions of this total overhead and fee amount are
owed for work which has been executed, supra Section I.A.14. The
“reasonable overhead and profit” to which Winmar is entitled under
§ 14.4.3, however, is for unexecuted work.

                                         -59-
than this. Winmar has not offered any persuasive legal arguments

explaining why the “reasonable overhead and profit” it is entitled

to under § 14.4.3 should be interpreted as the agreed-upon Contract

Amount for “Overhead and Fee.”37 See, e.g., Vector Realty Grp., Inc.

v. 711 Fourteenth Street, Inc., 659 A.2d 230, 234 (D.C. 1994)

(evidence offered in support of damages must form an adequate basis

for a reasoned judgment) (citation omitted). The Court therefore

concludes that Winmar has not carried its burden with respect to

proving the reasonable overhead and profit it is due under §

14.4.3.

     C. Pre-Judgment and Post-Judgment Interest

     Finally, Winmar claims both pre-judgment and post-judgment

interest on its damages. Section 7.2 of the Standard Form provides:

“[p]ayments due and unpaid under the Contract shall bear interest

from the date payment is due at [12% simple interest]. . . .”

     Al Jazeera does not deny that § 7.2 of the Standard Form

applies to Winmar’s damages claims, but instead argues that D.C.

Code § 15-108 governs the Contract. Supp. Brief of Al Jazeera at 6-

7 [Dkt. No. 65]. Section 15-108 establishes a statutory mandate for


     37
          While it is not necessary to decide this issue, it may
well be that § 14.4.3 requires Winmar to prove, to a reasonable
certainty, the amount of profit it would have actually realized
through performance of the Contract. For example, under a similar
termination for convenience provision used in government contracts,
the Federal Acquisition Regulations require a far more complicated
calculation of the actual profit a contractor would have made had
performance of the contract been completed. See Bruner & O’Connor
on Construction Law § 5:270.

                               -60-
prejudgment interest in actions to recover a liquidated debt:

          In an action in the United States District
          Court for the District of Columbia . . . to
          recover a liquidated debt on which interest is
          payable by contract or by law or usage the
          judgment for the plaintiff shall include
          interest on the principal debt from the time
          when it was due and payable, at the rate fixed
          by the contract, if any, until paid.

     Under District of Columbia law, “a debt is liquidated if, at

the time it arose, it was an easily ascertainable sum certain.”

Elzeneiny v. District of Columbia, 699 F.Supp.2d 31, 34-35 (D.D.C.

2010). As this Opinion demonstrates, Winmar’s damages under §

14.4.3 of the General Conditions were not easily ascertainable when

Al Jazeera terminated for convenience. Thus, Al Jazeera is correct

that D.C. Code § 15-108 does not mandate pre-judgment interest for

Winmar’s unliquidated debts.

     However, Al Jazeera has cited no authority to support its

conclusion that, as a result, Winmar is precluded from enforcing an

independent   contractual   right   to   pre-   and/or   post-judgment

interest. There is nothing in the language of § 15-109 to suggest

that it precludes the enforcement of a contractual provision

granting a party the right to collect interest on payments due at

a given rate.38   The Court therefore concludes that Winmar        is

entitled to pre- and post-judgment interest under § 7.2 of the


     38
          In addition, D.C. Code § 15-109 gives the Court broad
discretion to award pre-judgment interest on unliquidated breach of
contract claims “if necessary to fully compensate the plaintiff.”
D.C. Code § 15-109 (2010).

                                -61-
Standard Form. See, e.g., Klayman v. Judicial Watch, Inc., 628

F.Supp.2d    112,   159-60   (D.D.C.   2009)    (asking   whether    contract

provided for pre-judgment interest on breach of contract claim

before turning to D.C. Code).

                                  CONCLUSION

     For the foregoing reasons, the Court concludes that Winmar is

entitled to $2,448,586.50 in compensation for work completed on the

Project     and   $24,500    in   suspension     fees,    for   a   total   of

$2,473,086.50. Winmar is entitled to no payment for reasonable

overhead and profit on work not executed under § 14.4.3. The amount

of $2,448,586.50 shall be increased by the $119,380 refund Winmar

paid to Al Jazeera and reduced by the $1,119,841 in payments made

to Winmar by Al Jazeera, which results in a final amount owed of

$1,472,625.50, to which pre-judgment and post-judgment interest

applies.



                                             /s/
September 29, 2010                          Gladys Kessler
                                            United States District Judge


Copies to: attorneys on record via ECF




                                     -62-